[Cite as State v. Williams, 2020-Ohio-4467.]


                               COURT OF APPEALS OF OHIO

                              EIGHTH APPELLATE DISTRICT
                                 COUNTY OF CUYAHOGA


STATE OF OHIO,                                       :

                 Plaintiff-Appellee,                 :
                                                              No. 109091
                 v.                                  :

JAVON WILLIAMS,                                      :

                 Defendant-Appellant.                :


                                JOURNAL ENTRY AND OPINION

                 JUDGMENT: AFFIRMED
                 RELEASED AND JOURNALIZED: September 17, 2020


          Criminal Appeal from the Cuyahoga County Court of Common Pleas
                             Case No. CR-18-634340-A


                                               Appearances:

                 Michael C. O’Malley, Cuyahoga County Prosecuting
                 Attorney, and Carl J. Mazzone, Assistant Prosecuting
                 Attorney, for appellee.

                 Joseph V. Pagano, for appellant.


EILEEN A. GALLAGHER, J.:

                   Defendant-appellant Javon Williams appeals his convictions after he

pled guilty to one count of aggravated robbery with a three-year firearm

specification and one count of felonious assault. Williams contends that his guilty
pleas were “unknowing” and “involuntary” because he was not properly advised

regarding judicial release and that the trial court erred in entering a nunc pro tunc

entry indicating that he was not eligible for judicial release. Williams also contends

that his sentences are contrary to law because the trial court failed to make all of the

findings necessary for the imposition of consecutive sentences and that the record

does not support the individual and consecutive sentences imposed by the trial

court. For the reasons that follow, we affirm.

Procedural History and Factual Background

               On November 13, 2018, a Cuyahoga County Grand Jury indicted

Williams on four counts: one count of attempted murder in violation of R.C. 2923.02

and 2903.02(A); one count of aggravated robbery in violation of R.C. 2911.01(A)(1);

one count of aggravated robbery in violation of R.C. 2911.01(A)(3) and one count of

felonious assault in violation of R.C. 2903.11(A)(1). Each of the counts included one-

year and three-year firearm specifications.

               The charges arose out of an incident that occurred on or about

November 3, 2018 in which Williams and a codefendant, Shamar Smiley, robbed

and shot a Case Western Reserve University student when he returned to his

fraternity house on Murray Hill Road in Cleveland after grocery shopping. Smiley

pulled out a gun and the two men ordered the victim to give them his cell phone,

keys and wallet. As the victim reached into the car to retrieve the items, Smiley shot

the victim in the stomach. The bullet lodged in the victim’s lower back. When
Smiley shot the victim, a shell casing was ejected; it was later recovered by police at

the scene.

               Williams and Smiley ran off.      Witnesses called 911, providing a

description of the assailants. Responding officers observed Williams and Smiley in

the area and pursued them. They apprehended Williams in a nearby parking lot.

While he was being booked into the county jail, bullets fell out of Williams’ pocket

that matched the shell casing recovered at the scene. Williams claimed that he was

on drugs at the time of the incident and did not recall what had happened, except

that he knew he did not shoot anyone.

               Williams initially pled not guilty to all charges. The state thereafter

extended two plea offers. Under the first plea offer, Williams would plead guilty to

an amended Count 2, aggravated robbery in violation of R.C. 2911.01(A)(1) with a

three-year firearm specification, for which he would receive an agreed sentence in

the range of eight to 14 years. Under the second plea offer, Williams would plead

guilty to an amended Count 2, aggravated robbery in violation of R.C. 2911.01(A)(1)

with a three-year firearm specification, and an amended Count 4, felonious assault

in violation of R.C. 2903.11(A)(1) with no firearm specifications. The parties would

“recommend to the [c]ourt a [sentencing] range of six years up to 16 years.” As an

additional term of the plea agreement, Williams would not be eligible for judicial

release. In exchange for his guilty plea(s), the remaining counts and specifications

would be nolled.
              On August 13, 2019, the trial court held a change-of-plea hearing.

After the state and defense counsel set forth the terms of the two plea offers on the

record and addressed Williams’ questions regarding the plea offers, Williams told

the trial court that he wanted to take the second plea offer. The trial court then

proceeded with the plea colloquy.

              In response to the trial court’s preliminary questions, Williams stated

that he was 20 years old and a United States citizen, that he was able to read and

write, that he had been in the twelfth grade and was “about to finish” high school

when the incident occurred, that he had had a job at a gas station at the time of the

incident and that he was not under the influence of any drugs or alcohol. The trial

judge told Williams that if there was anything he did not understand, “stop me, and

with the help of [defense counsel], I’ll make sure you understand everything.”

Williams agreed.

              The trial court advised Williams of his constitutional rights and

confirmed that he understood the rights he would be waiving by entering his guilty

pleas. The trial court then identified each of the counts to which Williams would be

pleading guilty, explained each count and identified the potential prison sentences

and fines he would face on each count by pleading guilty. Williams pled guilty to

each of the charges in accordance with the plea agreement.

              Williams indicated that he was satisfied with the representation he

had received from his counsel, that no promises or threats had been made beyond

what had been stated on the record to induce him to enter his guilty pleas and that
the guilty pleas had been entered “voluntarily” of his own “free will.” The trial court

found that Williams understood the nature of the charges against him and his

constitutional rights and that his guilty pleas were “knowing, intelligent, [and]

voluntary.” Both defense counsel and the state indicated that they were satisfied

that the trial court had complied with Crim.R. 11. The trial court accepted Williams’

guilty pleas, found him guilty of the offenses to which he had pled guilty and

dismissed the remaining counts and specifications with which Williams had been

charged. The trial court then asked the state to identify the factual basis for the guilty

pleas.

                    The trial court referred Williams to the probation department for a

presentence investigation and report (“PSI”) and the sentencing hearing was

scheduled for the following month.

                    Williams was sentenced on September 9, 2019.1 At the outset of the

sentencing hearing, the trial court addressed Williams and stated that, based on the

plea agreement, “there was * * * an understanding there is a minimum of six years

and a maximum of * * * 16 years * * * on your plea with the State as a

recommendation to this Court.” After reviewing the PSI, reviewing the letters

submitted on Williams’ behalf and hearing from the victim, the victim’s parents, the

state, defense counsel, Williams’ pastor, friends and family and Williams himself,

the trial court sentenced Williams to an aggregate sentence of 13 years. On amended




         1   Smiley was also sentenced at the September 9, 2019 sentencing hearing.
Count 2, the trial court sentenced Williams to three years on the firearm

specification to be served prior to and consecutively to seven years on the underlying

the aggravated robbery charge. On amended Count 4, the felonious assault charge,

the trial court sentenced Williams to three years, to be served consecutively to the

sentence imposed on Count 2. The trial court also imposed five years of mandatory

postrelease control. The trial court waived fines and costs.

              Prior to sentencing Williams, the trial court identified the principles

and purposes of sentencing that it considered in determining an appropriate

sentence:

           So when I have to issue a sentence * * * I must comply with the
      purposes and principles of sentencing under 2929.11(A).

             To punish * * * you, protect the public from future crimes by you
      and others using the minimum sanctions the Court determines
      accomplishes the purpose without imposing an unnecessary burden on
      state or local government resources.

            I always have to consider the need for incapacitation, deterrence,
      rehabilitation and restitution. The sentence I impose should be
      commensurate and not demean the seriousness of your conduct, its
      impact on the victims, and consistent with sentences for similar crimes
      by similar offenders.

              The trial court spoke at length regarding the “scope of the

destruction,” “psychological harm” and fear Williams and Smiley had caused to the

victim and the “diverse * * * learning community” of Case Western Reserve

University. Although noting that Williams did not pull the trigger, the trial court

found Williams to be “just as culpable and complicit” as Smiley. The trial court

explained:
            You both decided to use a gun to rob and nearly kill an innocent
      person. For what? For what? A couple dollars? Is that the value you
      both put on another person’s life? * * * You came close to killing
      someone. It’s only a matter of luck that you didn’t.

             Both of your actions, both of your actions, rippled through this
      community as people hesitate to go about their daily lives and activities
      with a sense of safety. The only way to restore some peace of mind to
      this affected community is if they know you will both not be able to prey
      upon them again.

              Although observing that it had no obligation to do so, given that the

sentencing range had been “agreed upon,” the trial court made the following

findings at the sentencing hearing supporting the trial court’s imposition of

consecutive sentences:

             [T]his Court finds that a consecutive sentence is necessary to
      protect the public. That it’s not disproportionate. I find that the harm
      to the individual was so great that, and unusual, that a single prison
      term does not adequately reflect the seriousness of your conduct.

            I believe that the scope of this conduct is necessary for this
      sentence. * * *

             Mr. Smiley, Mr. Williams, the fact and the fear on what you did
      in that community and what you did to the victim, the victim’s family
      and the police officers is huge. * * * [R]ight now what you’ve done and
      what caused the harm to this community, is so great that I think these
      sentences are appropriate, and I don’t believe that it demeans the
      seriousness of the conduct.

              After sentencing Williams, the trial court inquired whether there was

“anything else” that needed to be done. The assistant prosecuting attorney stated:

“I would just like to remind the defendants and the Court that part and parcel of the

plea agreement there will be no judicial release.” The trial court responded:

“Understood.”
               In its September 9, 2019 sentencing journal entry, the trial court set

forth the sentences imposed at the sentencing hearing and stated: “The court

considered all required factors of the law. The court finds that prison is consistent

with the purpose of R.C. 2929.11.”

               On September 10, 2019, the trial court issued a nunc pro tunc entry

to include the findings it had made in support of the imposition of consecutive

sentences in its sentencing journal entry. On September 16, 2019, the trial court

issued a second nunc pro tunc entry, adding information regarding Williams’

ineligibility for judicial release: “Nunc pro tunc entry as and for 09/09/2019, Deft’s

sentencing entry should reflect that deft is not eligible for any judicial release.”

               Williams appealed, raising the following two assignments of error for

review:

       Assignment of Error I: Appellant’s sentence is contrary to law because
       the record does not support the individual sentences or the imposition
       of consecutive sentences.

       Assignment of Error II: Appellant’s plea is invalid because he was not
       properly advised of judicial release and the nunc pro tunc entry
       indicating that appellant is not eligible for judicial release is void.

Law and Analysis

               For ease of discussion, we address Williams’ second assignment of

error first. In his second assignment of error, Williams contends that his guilty pleas

were “unknowing” and “involuntary” and should be vacated because he was not

informed, prior to the entry of his guilty pleas, “what his eligibility for judicial release

would be if he did not enter the plea” or “what he was waiving” with respect to
judicial release by entering into the plea agreement. Williams also contends that the

trial court erred in issuing its September 16, 2019 nunc pro tunc entry that stated

that Williams was not eligible for judicial release.

      Knowing, Intelligent and Voluntary Guilty Pleas

               “Due process requires that a defendant’s plea be made knowingly,

intelligently, and voluntarily; otherwise, the defendant’s plea is invalid.” State v.

Bishop, 156 Ohio St.3d 156, 2018-Ohio-5132, 124 N.E.3d 766, ¶ 10, citing State v.

Clark, 119 Ohio St.3d 239, 2008-Ohio-3748, 893 N.E.2d 462, ¶ 25; see also State v.

Engle, 74 Ohio St.3d 525, 527, 660 N.E.2d 450 (1996) (“When a defendant enters a

plea in a criminal case, the plea must be made knowingly, intelligently, and

voluntarily.   Failure on any of those points renders enforcement of the plea

unconstitutional under both the United States Constitution and the Ohio

Constitution.”).

               Crim.R. 11(C) prescribes the process a trial court must follow before

accepting a guilty plea to a felony. Bishop at ¶ 11, citing State v. Veney, 120 Ohio

St.3d 176, 2008-Ohio-5200, 897 N.E.2d 621, ¶ 8. Under Crim.R. 11(C)(2), a trial

court shall not accept a guilty plea in a felony case without personally addressing the

defendant and doing all of the following:

      (a) Determining that the defendant is making the plea voluntarily, with
      understanding of the nature of the charges and of the maximum
      penalty involved, and, if applicable, that the defendant is not eligible
      for probation or for the imposition of community control sanctions at
      the sentencing hearing.
      (b) Informing the defendant of and determining that the defendant
      understands the effect of the plea of guilty or no contest, and that the
      court, upon acceptance of the plea, may proceed with judgment and
      sentence.

      (c) Informing the defendant and determining that the defendant
      understands that by the plea the defendant is waiving the rights to jury
      trial, to confront witnesses against him or her, to have compulsory
      process for obtaining witnesses in the defendant’s favor, and to require
      the state to prove the defendant’s guilt beyond a reasonable doubt at a
      trial at which the defendant cannot be compelled to testify against
      himself or herself.

               The purpose of Crim.R. 11(C) is ‘“to convey to the defendant certain

information so that he [or she] can make a voluntary and intelligent decision

whether to plead guilty.’” State v. Woodall, 8th Dist. Cuyahoga No. 102823, 2016-

Ohio-294, ¶ 12, quoting State v. Ballard, 66 Ohio St.2d 473, 479-480, 423 N.E.2d

115 (1981).

               As a general matter, “a defendant is not entitled to have his plea

vacated unless he demonstrates he was prejudiced by a failure of the trial court to

comply with the provisions of Crim.R. 11(C),” i.e., that ‘“the plea would [not] have

otherwise been made.’” State v. Dangler, Slip Opinion No. 2020-Ohio-2765, ¶ 16,

16, quoting State v. Nero, 56 Ohio St.3d 106, 108, 564 N.E.2d 474 (1990). There

are, however, two exceptions to this rule: (1) when the trial court fails to explain the

constitutional rights that a defendant waives by pleading guilty and (2) when the

trial court “complete[ly]” fails to comply with a requirement of Crim.R. 11(C).

Dangler at ¶ 14-15. If the trial court completely fails to comply with a requirement

of Crim.R. 11(C)(2), the plea must be vacated; a showing of prejudice is not required.
Dangler at ¶ 15; Clark, 119 Ohio St.3d 239, 2008-Ohio-3748, 893 N.E.2d 462, at

¶ 32.   Whether a plea was entered knowingly, intelligently and voluntarily in

compliance with Crim.R. 11(C)(2) is subject to de novo review, based on the totality

of the circumstances. See, e.g., State v. Baker, 8th Dist. Cuyahoga No. 108301,

2020-Ohio-107, ¶ 16; State v. Jackson, 8th Dist. Cuyahoga No. 99985, 2014-Ohio-

706, ¶ 6; State v. Spock, 8th Dist. Cuyahoga No. 99950, 2014-Ohio-606, ¶ 7.

               Although a plea may be invalidated if a defendant shows that he or

she was given misinformation regarding judicial release that prejudicially impacted

his or her decision to enter a plea, see, e.g., State v. Davner, 2017-Ohio-8862, 100

N.E.3d 1247, ¶ 57 (8th Dist.), State v. Williams, 8th Dist. Cuyahoga Nos. 104078

and 104849, 2017-Ohio-2650, ¶ 15, and State v. Ealom, 8th Dist. Cuyahoga No.

91455, 2009-Ohio-1365, ¶ 25-28, there is no requirement that judicial release be

explained or that a defendant be informed regarding his or her eligibility or

ineligibility judicial release to comply with Crim.R. 11(C)(2). “While a trial court

must inform a defendant of the ‘maximum penalty involved, and, if applicable, that

the defendant is not eligible for probation or for the imposition of community

control,’ it does not have to tell the defendant that he or she is not eligible for judicial

release.” State v. Robinson, 8th Dist. Cuyahoga Nos. 106676 and 106980, 2018-

Ohio-4863, ¶ 24, quoting Crim.R. 11(C)(2)(a); see also State v. McGill, 8th Dist.

Cuyahoga No. 108469, 2020-Ohio-575, ¶ 17 (“Crim.R. 11 generally does not require

courts to inform a defendant of his eligibility for judicial release.”). Williams cites

no authority supporting his claim that the “failure to advise [him] of what his
eligibility for judicial release would be if he did not enter the plea” or “what he was

waiving” by entering into a plea agreement that precluded eligibility for judicial

release rendered his guilty pleas “unknowing” and “involuntary.”

                Furthermore, the transcript from the change-of-plea hearing clearly

and unequivocally shows that Williams was informed, prior to the entry of his guilty

pleas, that if he were to accept the plea agreement offered by the state, he would not

be eligible for judicial release. The record also reflects that Williams understood

this:

        [THE STATE]: Your Honor, there will be no judicial release. Whatever
        the sentence your Honor gives in that range is the sentence. That’s part
        and parcel of any plea agreement with a recommended sentence.

        THE COURT: Do you understand that, Javon?

        THE DEFENDANT: Yes, your Honor.

        THE COURT: What is your desire to do?

        ***

        THE DEFENDANT: I’ll take the six, your Honor.

        THE COURT: You’ll take the six to 16?

        THE DEFENDANT: Yes, your Honor.

                There is nothing in the record to suggest that Williams was ever

misinformed regarding his eligibility or ineligibility for judicial release.

                Upon review of the record, considering the totality of the

circumstances, we find that the court complied with Crim.R. 11(C)(2), and that

Williams entered his guilty pleas knowingly, intelligently and voluntarily. The
record shows that Williams was informed of and understood the nature of the

charges, the maximum penalty involved, the effect of his guilty pleas and the

constitutional rights he would waive by pleading guilty.

      Nunc Pro Tunc Entry

               Williams also contends that the trial court erred in issuing a nunc pro

tunc entry stating that Williams was not eligible for judicial release. We disagree.

“A trial court may correct clerical errors in its journal entries at any time in order to

conform to the transcript of the proceedings.” Beachwood v. Pearl, 2018-Ohio-

1635, 111 N.E.3d 620, ¶ 27 (8th Dist.); see also Crim.R. 36 (“Clerical mistakes in

judgments, orders, or other parts of the record, and errors in the record arising from

oversight or omission, may be corrected by the court at any time.”). ‘“Although trial

courts generally lack authority to reconsider their own valid final judgments in

criminal cases, they retain continuing jurisdiction to correct clerical errors in

judgments by a nunc pro tunc entry to reflect what the court actually decided.’” State

v. Qualls, 131 Ohio St.3d 499, 2012-Ohio-1111, 967 N.E.2d 718, ¶ 13, quoting State

ex rel. Womack v. Marsh, 128 Ohio St.3d 303, 2011-Ohio-229, 943 N.E.2d 1010,

¶ 13; see also State ex rel. DeWine v. Burge, 128 Ohio St.3d 236, 2011-Ohio-235, 943

N.E.2d 535, ¶ 17 (“‘[C]ourts possess inherent authority to correct clerical errors in

judgment entries so that the record speaks the truth.’”), quoting State ex rel.

Cruzado v. Zaleski, 111 Ohio St.3d 353, 2006-Ohio-5795, 856 N.E.2d 263, ¶ 19.

However, proper use of a nunc pro tunc entry is limited to memorializing what the

trial court actually did, not what the trial court might have done, should have done
or intended to do. See, e.g., State v. Hidvegi, 8th Dist. Cuyahoga Nos. 108229 and

108928, 2019-Ohio-3893, ¶ 20.

               In this case, the trial court entered a nunc pro tunc entry indicating

that Williams was not eligible for judicial release. Williams’ ineligibility for judicial

release was a term of the parties’ plea agreement and the trial court expressly

acknowledged that Williams was not eligible for judicial release at the sentencing

hearing. Having inadvertently omitted Williams’ ineligibility for judicial release

from its original sentencing journal entry, the trial court properly used a nunc pro

tunc entry to remedy that error.

               Accordingly, Williams’ second assignment of error is meritless and

overruled.

               Williams’ Sentences

               In his first assignment of error, Williams challenges his sentences as

being “contrary to law.” He contends that the trial court failed to properly consider

the principles and purposes of sentencing under R.C. 2929.11 and the relevant

sentencing factors under R.C. 2929.12 when imposing his individual sentences. He

also contends that the trial court erred in imposing consecutive sentences because

the trial court failed to make all of the findings necessary for the imposition of

consecutive sentences under R.C. 2929.14(C)(4) and because the record clearly and

convincingly does not support the imposition of consecutive sentences.

               Our review of Williams’ sentences is limited by R.C. 2953.08(D)(1).

Pursuant to R.C. 2953.08(D)(1), a sentence imposed upon a defendant is not subject
to appellate review “if the sentence is authorized by law, has been recommended

jointly by the defendant and the prosecution in the case, and is imposed by a

sentencing judge.” See also State v. Noling, 136 Ohio St.3d 163, 2013-Ohio-1764,

992 N.E.2d 1095, ¶ 22 (R.C. 2953.08(D)(1) is “a statutory limit on a court of appeals’

jurisdiction to hear an appeal.”). This limitation on a defendant’s ability to challenge

a jointly recommended sentence on appeal applies to sentences imposed as a result

of plea agreements involving an agreed specific term, plea agreements involving a

jointly recommended sentencing range and plea agreements involving pleas to

multiple offenses with a jointly recommended aggregate sentencing range. State v.

Williams, 8th Dist. Cuyahoga No. 108724, 2020-Ohio-3802, ¶ 8-10; State v.

Patterson, 8th Dist. Cuyahoga No. 106655, 2018-Ohio-4114, ¶ 10; State v. Grant,

2018-Ohio-1759, 111 N.E.3d 791, ¶ 11-20, 23 (8th Dist.). “That appellant agreed to a

sentencing range or sentencing cap, as opposed to a specific sentence, is

immaterial.” Grant at ¶ 23. The limitation also applies where nonmandatory

consecutive sentences are imposed, even where there is no specific agreement as to

the imposition of consecutive sentences. State v. Smith, 8th Dist. Cuyahoga No.

108708, 2020-Ohio-3454, ¶ 23; Grant at ¶ 24; State v. Glaze, 8th Dist. Cuyahoga

No. 105519, 2018-Ohio-2184, ¶ 15-16.

               Williams disputes that his sentences are not reviewable. He contends

that because the plea agreement here involved a sentencing range that was

“recommended” to the court by the parties, rather than an “agreed” sentence, R.C.

2953.08(D)(1) does not apply. We disagree. By its terms, R.C. 2953.08(D)(1)
applies to sentences that are “recommended jointly.” As detailed above, the record

reflects that Williams was sentenced pursuant to a plea agreement that included, as

one of its negotiated terms, an aggregate sentencing range that was recommended

jointly to the trial court. Defense counsel expressly acknowledged this fact at the

sentencing hearing, stating that the terms of the plea agreement included a “range

of sentences that we have jointly recommended to this Court.”

               The record reflects that Williams was well aware of the “jointly

recommended” sentencing range at the time he accepted the state’s plea offer and

entered his guilty pleas. When initially identifying the two plea offers that had been

extended to Williams during the change-of-plea hearing, the state indicated that

under the “second option” — the plea offer Williams ultimately selected — the

parties “would recommend to the Court a range of six years up to 16 years.” When

explaining the difference between the two plea offers to Williams, the trial court

described “Option B” as involving guilty pleas to “two Counts, Count 2 and Count 4,

and leave it up to the Court from six to 16 years.” It is clear that Williams understood

this when he accepted the state’s plea offer:

      THE DEFENDANT: I’ll take the six, your Honor.

      THE COURT: You’ll take the six to 16?

      THE DEFENDANT: Yes, your Honor.

      THE COURT: All right. All right.

               This is not a case, such as State v. Huffman, 8th Dist. Cuyahoga No.

2018-Ohio-1192 — upon which Williams relies — where the trial court failed to
impose the parties’ jointly recommended sentence. In that case, this court vacated

the defendant’s sentences after the trial court rejected the parties’ joint

recommendation of concurrent sentences and imposed consecutive sentences. Id.

at ¶ 2-9. The court remanded the case for the trial court either to resentence the

defendant under the terms of the parties’ plea agreement or to allow the defendant

to withdraw his guilty pleas. Id. at ¶ 1, 22. In this case, the parties’ jointly

recommended sentence was “imposed by [the] sentencing judge.”                  R.C.

2953.08(D)(1). The trial court sentenced Williams to an aggregate sentence of 13

years, within the jointly recommended sentencing range of “six to 16 years.”

              Accordingly, the issue that remains in this case is whether Williams’

sentences were “authorized by law.” R.C. 2953.08(D)(1). A sentence is “authorized

by law” within the meaning of R.C. 2953.08(D)(1) ‘“if it comports with all mandatory

sentencing provisions.’” (Emphasis deleted.) State v. Sergent, 148 Ohio St.3d 94,

2016-Ohio-2696, 69 N.E.3d 627, ¶ 26, quoting State v. Underwood, 124 Ohio St.3d

365, 2010-Ohio-1, 922 N.E.2d 923, paragraph two of the syllabus.

              In Underwood, the Ohio Supreme Court considered whether a

sentence imposed by the trial court was “authorized by law” where the trial court

imposed individual sentences on counts the state had previously conceded were

allied offenses of similar import. Underwood at ¶ 1, 5. The court held that R.C.

2941.25, which requires the trial court to merge allied offenses of similar import

prior to sentencing and which codifies the protections of the Double Jeopardy

Clause of the Fifth Amendment to the United States Constitution and Section 10,
Article I of the Ohio Constitution against receiving multiple punishments for the

same act, was a “mandatory sentencing provision” with which the trial court was

required to comply. Id. at ¶ 23-26. As such, the defendant’s sentence was not

“authorized by law” and R.C. 2953.08(D) did not bar appellate review of the

defendant’s sentence even though it was jointly recommended by the parties and

imposed by the trial court. Id. at ¶ 26, 30, 33.

               In applying R.C. 2953.08(D)(1), the court distinguished between

mandatory sentencing provisions and discretionary sentencing decisions by the trial

court. The court noted that its holding

       does not prevent R.C. 2953.08(D)(1) from barring appeals that would
       otherwise challenge the court’s discretion in imposing a sentence, such
       as whether the trial court complied with statutory provisions like R.C.
       2929.11 (the overriding purposes of felony sentencing), 2929.12 (the
       seriousness and recidivism factors), and/or 2929.13(A) through (D)
       (the sanctions relevant to the felony degree) or whether consecutive or
       maximum sentences were appropriate under certain circumstances.

Id. at ¶ 22.

               Here, the trial court sentenced Williams to ten years on amended

Count 2 (three years on the firearm specification consecutive to seven years on the

underlying aggravated robbery charge) and three years on amended Count 4 (the

felonious assault charge). The record reflects that when doing so, the trial court

considered both the principles and purposes of sentencing under R.C. 2929.11 and

the relevant sentencing factors under R.C. 2929.12.

               The trial court ran Williams’ individual sentences consecutive to one

another, resulting in an aggregate sentence of 13 years. The sentences imposed were
within the authorized statutory ranges for each of the offenses and were within the

agreed-upon aggregate range of six to 16 years. Williams’ sentences did not fail to

include any “mandatory sentencing provisions.” As such, they were authorized by

law.

              Williams argues his consecutive sentences should be vacated because

the trial court failed to make all of the findings required for the imposition of

consecutive sentences under R.C. 2929.14(C)(4); however, based on the parties’ plea

agreement, the trial court was not required to make consecutive sentencing findings

in order to impose consecutive sentences in this case. “If a jointly recommended

sentence includes nonmandatory consecutive sentences, and the trial judge fails to

make the consecutive-sentence findings * * *, the sentence is nevertheless

‘authorized by law,’ and therefore is not appealable pursuant to R.C. 2953.08(D)(1).”

Sergent, 148 Ohio St.3d 94, 2016-Ohio-2696, 69 N.E.3d 627, at ¶ 30, 43. When the

trial court imposes nonmandatory consecutive sentences within a jointly

recommended sentencing range that is authorized by law, the sentences are “not

subject to appellate review under R.C. 2953.08(D)(1), regardless of whether there is

any specific agreement to nonmandatory consecutive sentences.” Grant, 2018-

Ohio-1759, 111 N.E.3d 791, at ¶ 34; see also Smith, 2020-Ohio-3454, at ¶ 23;

Patterson, 2018-Ohio-4114, at ¶ 10.

              As the court explained in Grant:

             Range agreements are no different than specific term
       agreements; they are both negotiated agreements based on a quid pro
       quo arrangement where each side gives up something in exchange for
      being bound by the terms of the agreement. Under either scenario, the
      defendant can * * * limit his exposure. When an agreed range is
      involved, the state is ensured the sentence will fall within the agreed
      range and the defendant is ensured it will not exceed it. We cannot
      permit a defendant to agree to a term of imprisonment, whether
      expressed specifically or within a range, in exchange for lesser charges
      or having some charges dismissed, only to turn around and challenge
      that very agreement on appeal. Such practice would only serve to
      undermine the state’s incentive to enter plea agreements in the first
      place.

      ***

              Where a defendant agrees to a sentencing range, he implicitly
      agrees to all definite sentencing possibilities within that range,
      including nonmandatory consecutive sentences. * * * “If [the
      defendant] believed a sentence at the top end of that range was
      improper, [he] should not have accepted a plea deal that authorized it.”
      [State v.] Connors, 2d Dist. Montgomery No. 26721, 2016-Ohio-3195,
      at ¶ 4.

       ***

      The inherent understanding in some agreed ranges is that they are
      inclusive of consecutive sentences that may be imposed. If a defendant
      agrees to a range that allows for the imposition of more than 11 years
      on any counts involving an F-1 offense and any other crime, that
      defendant has agreed to consecutive sentences.

Grant at ¶ 18, 31, 33; cf. State v. Porterfield, 106 Ohio St.3d 5, 2005-Ohio-3095, 829

N.E.2d 690, ¶ 25 (“The General Assembly intended a jointly agreed-upon sentence

to be protected from review precisely because the parties agreed that the sentence is

appropriate. Once a defendant stipulates that a particular sentence is justified, the

sentencing judge no longer needs to independently justify the sentence.”).

              In entering into the plea agreement in this case, the parties agreed

that any aggregate sentence within the range of six to 16 years would be appropriate.

The maximum sentence the trial court could have imposed on Count 2 was fourteen
years (three years on the firearm specification consecutive to 11 years on the

aggravated robbery charge). The maximum sentence the trial court could have

imposed on Count 4 was eight years. As such, the agreed range of “six to 16 years”

necessarily contemplated the potential imposition of nonmandatory consecutive

sentences. Accordingly, Williams implicitly agreed to the imposition of consecutive

sentences when he entered into the plea agreement, and the trial court was

permitted to impose nonmandatory consecutive sentences within the agreed

sentencing range even without making all of the findings that would otherwise be

required for the imposition of consecutive sentences under R.C. 2929.14(C)(4). See,

e.g., State v. Phillips, 3d Dist. Allen No. 1-19-43, 2020-Ohio-2785, ¶ 27 (where

defendant’s sentence was imposed pursuant to a joint recommendation, appellate

court “need not discuss whether the trial court made consecutive-sentence findings

to conclude that [defendant’s] consecutive sentences are authorized by law”).

                 Because the sentences imposed by the trial court were within the

sentencing range jointly recommended by Williams and the state as part of the plea

agreement and were authorized by law, Williams’ sentences are not reviewable

under R.C. 2953.08(D)(1). Accordingly, we overrule Williams’ first assignment of

error.

                 Judgment affirmed.

         It is ordered that appellee recover from appellant the costs herein taxed.

         The court finds there were reasonable grounds for this appeal.
      It is ordered that a special mandate issue out of this court directing the

Cuyahoga County Court of Common Pleas to carry this judgment into execution.

      A certified copy of this entry shall constitute the mandate pursuant to Rule 27

of the Rules of Appellate Procedure.



EILEEN A. GALLAGHER, JUDGE

EILEEN T. GALLAGHER, A.J., and
RAYMOND C. HEADEN, J., CONCUR